Title: To George Washington from Major General Nathanael Greene, 11 June 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Camp [Smiths Clove, N.Y.] June 11 1779
        
        As every Artificer is wanted to repair Waggons and other necessary service I should be glad they may not be employed in laying floors to Markees—especially as boards is scarse.
        There is another reason why I wish there may be a stop put to this business which is It is more than probable the floors will increase the baggage of the Army; For the officers will be loth to leave them behind after they are once made. I am with great respect Your Excellency’s Most Obedient humble ser.
        
          N. Greene
        
      